     Case: 1:17-md-02804-DAP Doc #: 3157 Filed: 02/06/20 1 of 4. PageID #: 488339



                                  UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

This document relates to:                                               MDL No. 2804
                                                                        Case No. 17-md-2804
All Cases                                                               Judge Dan Aaron Polster

     CORRECTED           PHARMACY             DEFENDANTS'            JOINDER        IN NOTICE OF POSITION

          Pharmacy Defendants           I   respectfully submit this notice of their joinder in the Certain

 Defendants' Notice of Position Regarding Evidentiary Orders of December 26,2019 and January

 3, 2020 filed on January 31, 2020 (Dkt. #3133). Pharmacy Defendants reserve all objections and

 rights identified by the other defendants.            Moreover, with the exception of Walgreens, Pharmacy

 Defendants had been severed (Kroger had been dismissed) from the Track One Summit and

 Cuyahoga County cases at the time the motions in limine were briefed and decided. In addition to

 the deficiencies noted by the other defendants, Pharmacy Defendants cannot be bound by orders

 on which they had no opportunity to be heard and which did not involve the dispensing claims of

 Track One-B.2




 I "Pharmacy Defendants" are CVS Rx Services, Inc., CVS Indiana, L.L.C., CVS Pharmacy Inc., and Ohio CVS Stores,

 LLC ("CVS"), Rite Aid of Maryland, Inc., d/b/a Mid-Atlantic Customer Support Center, Rite Aid of Ohio, Inc., and
 Rite Aid Hdqtrs. Corp. ("Rite Aid"), Walgreen Co. and Walgreen Eastern Co. ("Walgreens"), HBC Service Company,
 an unincorporated operating division of Giant Eagle, Inc. ("Giant Eagle"), Discount Drug Mart ("DDM"), Walmart
 Inc. ("Walmart"), and The Kroger Co., Kroger Limited Partnership I, and Kroger Limited Partnership II ("Kroger").

 2 Nor have Pharmacy Defendants had the opportunity to seek further consideration or reexamination of the Court's
 interlocutory evidentiary rulings in the context of trial and the actual presentation of evidence. See In re Air Crash
 Disaster, 86 F.3d 498, 518 (6th Cir. 1996) ("It is well established that the interlocutory orders and rulings made pre-
 trial by a district judge are subject to modification by the district judge at any time prior to final jUdgment[. ]") (quoting
 In re "Agent Orange" Prod. Liability Litig., 733 F.2d 10, 13 (2d Cir. 1984)).
 Case: 1:17-md-02804-DAP Doc #: 3157 Filed: 02/06/20 2 of 4. PageID #: 488340



Dated: February 6, 2020                           Respectfully submitted,

lsi Kaspar J. Stoffelmayr                         lsi Tina M. Tabacchi
Kaspar J. Stoffelmayr                             Tina M. Tabacchi
BARTLIT BECK LLP                                  Tara A. Fumerton
54 West Hubbard Street                            JONES DAY
Chicago, IL 60654                                 77 West Wacker
Phone: (312) 494-4400                             Chicago, IL 60601
Fax: (312) 494-4440                               Phone: (312) 269-4335
kaspar.stoffelmayr@bartlitbeck.com                Fax: (312) 782-8585
Counsellor Walgreen Co. and Walgreen Eastern      tmtabacchi@jonesday.com
Co.                                               tfumerton@jonesday.com
                                                  Counsellor Walmart Inc.

lsi Kelly A. Moore                                sl Eric R. Delinsky
Kelly A. Moore                                    Eric R. Delinsky
MORGAN, LEWIS & BOCKIUS LLP                       Alexandra W. Miller
101 Park Avenue                                   ZUCKERMAN SPAEDER LLP
New York, NY 10178                                1800 M Street, NW
Phone: (212) 309-6612                             Suite 1000
Fax: (212) 309-6001                               Washington, DC 20036
kelly.moore@morganlewis.com                       Phone: (202) 778-1800
                                                  Fax: (202)822-8106
Elisa P. McEnroe                                  edelinsky@zuckennan.com
MORGAN, LEWIS & BOCKIUS LLP                       smiller@zuckerman.com
1701 Market Street                                Counsellor CVS Rx Services, Inc., CVS
Philadelphia, PA 19103                            Indiana, L.L. c., CVS Pharmacy, Inc., and
Phone: (215) 963-5917                             Ohio CVS Stores, LLC
Fax: (215) 963-5001
elisa.mcenroe@morganlewis.com
Counselfor Rite Aid olMmyland, Inc., d/b/a Rite
Aid Mid-Atlantic Customer Support Center, Rite
Aid of Ohio, Inc., and Rite Aid Hdqtrs. Corp.

lsi Timothy D. Johnson                            lsi Robert M. Barnes
Timothy D. Johnson                                Robert M. Barnes
Gregory E. O'Brien                                Joshua A. Kobrin
CAVITCH FAMILO & DURKIN, CO. LPA                  MARCUS & SHAPIRA LLP
Twentieth Floor                                   35th Floor, One Oxford Center
1300 East Ninth Street                            301 Grant Street
Cleveland, OH 44114                               Pittsburgh, PA 15219
Phone: (216) 621-7860                             Phone: (412) 471-3490
Fax: (216) 621-3415                               Fax: (412) 391-8758
tjohnson@cavitch.com                              rbarnes@marcus-shapira.com
gobrien@cavitch.com                               kobrin@marchus-shapira.com
Counsellor Discount Drug Mart, Inc.               Counsel for HBC Service Company
 Case: 1:17-md-02804-DAP Doc #: 3157 Filed: 02/06/20 3 of 4. PageID #: 488341



/s/ Ronda L. Harvey
Ronda L. Harvey Esq. (WVSB 6326)
Fazal A. Shere, Esq. (WVSB 5433)
Unaiza Riaz, Esq. (WVSB 13253)
Pamela 1. Ferrell, Esq. (WVSB 12506)
BOWLES RICE LLP
600 Quarrier Street
Charleston, West Virginia 25301
Phone: 304-347-1100
rharvey@bowlesrice.com
fshere@bowlesrice.com
utyree@bowlesrice.com
pferrel1@bowlesrice.com
Counsel for Defendant The Kroger Co.,
Kroger Limited Partnership 1,
Kroger Limited Partnership II
  Case: 1:17-md-02804-DAP Doc #: 3157 Filed: 02/06/20 4 of 4. PageID #: 488342



                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on February 6, 2020, the foregoing was served via

the Court's ECF filing system to all counsel of record.



                                                                  /s/ Kelly A. Moore
